DISMISS and Opinion Filed November 14, 2019




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-01000-CV

                       BRIAN E. VODICKA, Appellant
                                   V.
                       MICHAEL B. TOBOLOWSKY,
          EXECUTOR OF THE ESTATE OF IRA E. TOBOLOWSKY, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-08135

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
       The Court questioned its jurisdiction over this appeal as there did not appear to be a final

judgment or other appealable order. We instructed appellant to file, by November 4, 2019, a letter

brief addressing the Court’s concern and cautioned him that failure to comply may result in

dismissal of the appeal without further notice. As of today’s date, appellant has not complied.

       Generally, appellate courts have jurisdiction only over appeals from final judgments and

certain interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a). A final judgment is one

that disposes of all parties and claims. See Lehman, 39 S.W.3d at 195.

       Appellant appeals from the trial court’s August 8, 2019 order denying his request to appear

by telephone for the hearing scheduled 6 days later. This order is not a final judgment and is not
otherwise subject to an interlocutory appeal. For this reason, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                /Robert D.Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE


191000F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

BRIAN E. VODICKA, Appellant                       On Appeal from the 14th Judicial District
                                                  Court, Dallas County, Texas
No. 05-19-01000-CV        V.                      Trial Court Cause No. DC-15-08135.
                                                  Opinion delivered by Chief Justice Burns.
MICHAEL B. TOBOLOWSKY,                            Justices Whitehill and Nowell participating.
EXECUTOR OF THE ESTATE OF
IRA E. TOBOLOWSKY, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered November 14, 2019




                                            –3–